Amedica Corporation 1885 West 2100 South Salt Lake City, Utah84119 November 2, 2015 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Attention: Geoffrey D. Kruczek Re: Amedica Corporation (the “Company”) Registration Statement on Form S-3 File No. 333-207289 Ladies and Gentlemen: In accordance with Rule 461 under the Securities Act of 1933, as amended, the undersigned respectfully requests that the effective date for the Registration Statement referred to above be accelerated so that it will be declared effective at 4:00 p.m., Washington, D.C. time on November 4, 2015, or as soon thereafter as is practicable.Once the Registration Statement has been declared effective, please confirm orally that event with our counsel, Dorsey & Whitney LLP, by calling Sam Gardiner at (801) 933-7362. The Company hereby acknowledges that:  should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing;  the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and  the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Amedica Corporation By: /s/ Ty Lombardi Name: Ty Lombardi Title: Vice President Finance
